
	
		II
		Calendar No. 508
		110th CONGRESS
		1st Session
		S. 1970
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Dodd (for himself,
			 Mr. Kennedy, Mr. Johnson, Ms.
			 Murkowski, and Ms. Landrieu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			November 15, 2007
			Reported by Mr. Kennedy,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish a National Commission on Children and
		  Disasters, a National Resource Center on Children and Disasters, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Addressing the Disaster Needs of
			 Children Act of 2007.
		INational
			 Commission on Children and Disasters
			101.Establishment
			 of CommissionThere is
			 established in the legislative branch the National Commission on Children and
			 Disasters (in this title referred to as the Commission).
			102.Purposes of
			 CommissionThe purposes of the
			 Commission are to—
				(1)examine, assess,
			 and report upon the facts and causes relating to the needs of children before,
			 during, and after all hazards, disasters, and emergencies;
				(2)build upon the
			 investigations of other entities and avoid unnecessary duplication, by
			 reviewing the findings, conclusions, and recommendations of other executive
			 branch, congressional, or independent commissions, or nongovernmental entities,
			 relating to the needs of children before, during, and after all hazards,
			 disasters, and emergencies; and
				(3)investigate and
			 report to the President and Congress on its findings, conclusions, and
			 recommendations for measures that can be taken to address fully the needs of
			 children before, during, and after all hazards, disasters, and
			 emergencies.
				103.Composition of
			 Commission
				(a)MembersThe
			 Commission shall be composed of 10 members, of whom—
					(1)1 member shall be
			 appointed by the President, by and with the advice and consent of the Senate,
			 and shall serve as the chairperson;
					(2)1 member, who is
			 of a different political party than that of the member appointed under
			 paragraph (1), shall be appointed by the President, by and with the advice and
			 consent of the Senate, and shall serve as Vice chairperson;
					(3)2 members shall be
			 appointed by the Majority Leader of the Senate;
					(4)2 members shall be
			 appointed by the Minority Leader of the Senate;
					(5)2 members shall be
			 appointed by the Speaker of the House of Representatives; and
					(6)2 members shall be
			 appointed by the Minority Leader of the House of Representatives.
					(b)Political party
			 affiliationNot more than 5 members of the Commission shall be
			 from the same political party.
				(c)Governmental
			 appointeesAn individual appointed to the Commission may not be
			 an elected official of the Federal Government or any State or local
			 government.
				(d)Member
			 expertise
					(1)In
			 generalNot less than 1 member of the Commission shall have
			 demonstrated expertise in—
						(A)child health,
			 including physical and mental health;
						(B)child health
			 services and delivery systems;
						(C)child care
			 services and delivery systems;
						(D)child welfare
			 services and delivery systems;
						(E)primary education
			 services;
						(F)housing services
			 relevant to children and families;
						(G)transportation
			 services relevant to children and families;
						(H)juvenile justice
			 systems and services relevant to children and families;
						(I)public finance
			 mechanisms relevant to children and families; or
						(J)emergency
			 mitigation, preparedness, recovery, and response activities relevant to
			 children and families.
						(2)Nongovernmental
			 expertiseAt least 1 member of the Commission shall be from a
			 private nonprofit, private for-profit, or philanthropic entity with
			 demonstrated expertise in addressing the needs of children before, during, and
			 after all hazards, disasters, and emergencies.
					(e)Deadline for
			 appointmentAll members of the Commission shall be appointed not
			 later than 60 days after the date of enactment of this Act.
				(f)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission not later than 90 days after the date of enactment of this
			 Act.
				(g)Quorum;
			 vacanciesAfter its initial meeting, the Commission shall meet at
			 the call of the chairperson or a majority of the members of the Commission. Six
			 members of the Commission shall constitute a quorum for purposes of conducting
			 business. Any vacancy in the Commission shall not affect its powers, and shall
			 be filled in the same manner in which the original appointment was made.
				104.Functions of
			 the CommissionThe Commission
			 shall—
				(1)conduct an
			 investigation that—
					(A)examines and
			 assesses relevant facts and causes relating to the needs of children before,
			 during, and after all hazards, disasters, and emergencies; and
					(B)includes relevant
			 facts and causes relating to the needs of—
						(i)child health,
			 including physical and mental health;
						(ii)child
			 care;
						(iii)child
			 welfare;
						(iv)primary
			 education;
						(v)housing;
						(vi)transportation;
						(vii)juvenile
			 justice;
						(viii)public finance
			 mechanisms; and
						(ix)relevant
			 activities in emergency mitigation, preparedness, response, and
			 recovery;
						(2)identify, review,
			 and evaluate existing laws relevant to the needs of children before, during,
			 and after all hazards, disasters, and emergencies;
				(3)identify, review,
			 and evaluate relevant past events regarding the mitigation, preparedness,
			 response, recovery, coordination, and service delivery policies of the Federal
			 Government, and, where applicable, State and local governments and
			 nongovernmental entities, relative to addressing fully the needs of children
			 before, during, and after all hazards, disasters, and emergencies; and
				(4)submit to the
			 President and Congress such reports as required by this title containing such
			 findings, conclusions, and recommendations for measures as the Commission shall
			 determine appropriate, including proposing organization, planning,
			 coordination, management, and financial policies, arrangements, procedures,
			 rules, and regulations.
				105.Powers of the
			 Commission
				(a)In
			 general
					(1)Hearings and
			 evidenceThe Commission may, for the purpose of carrying out this
			 title hold such hearings and sit and act at such times and places, take such
			 testimony, receive such evidence, and administer such oaths as may be necessary
			 to carry out the functions of the Commission.
					(2)Witness
			 allowances and fees
						(A)In
			 generalSection 1821 of title 28, United States Code, shall apply
			 to a witness requested to appear at a hearing of the Commission.
						(B)ExpensesThe
			 per diem and mileage allowances for a witness shall be paid from funds
			 available to pay the expenses of the Commission.
						(b)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this title.
				(c)Information from
			 Federal agencies
					(1)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Federal Government, information,
			 suggestions, estimates, and statistics for the purposes of this title. Each
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish such information, suggestions, estimates, and statistics directly to
			 the Commission, upon request made by the chairperson, the chairperson of any
			 subcommittee created by the Commission, or any member designated by a majority
			 of the Commission.
					(2)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
					(d)Assistance from
			 Federal agencies
					(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission’s functions.
					(2)Other
			 departments and agenciesIn addition to the assistance provided
			 for under paragraph (1), departments and agencies of the United States may
			 provide to the Commission such services as they may determine advisable and as
			 may be authorized by law.
					(e)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
				106.Staff of
			 Commission
				(a)In
			 general
					(1)Appointment and
			 compensationThe chairperson of the Commission, in consultation
			 with the vice chairperson, in accordance with rules agreed upon by the
			 Commission, may appoint and fix the compensation of a staff director and such
			 other personnel as may be necessary to enable the Commission to carry out its
			 functions, in accordance with the provisions of title 5, United States Code,
			 except that no rate of pay fixed under this subsection may exceed the
			 equivalent of that payable for a position at level V of the Executive Schedule
			 under section 5316 of title 5, United States Code.
					(2)Personnel as
			 Federal employees
						(A)In
			 generalThe provisions of the Federal Advisory Committee Act (5
			 U.S.C. App) shall apply to the staff director and any personnel of the
			 Commission.
						(B)Members of
			 CommissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
						(b)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges or his or her regular employment without
			 interruption.
				(c)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid a person occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
				107.Compensation
			 and travel expenses
				(a)CompensationEach
			 member of the Commission may be compensated at a rate not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
				(b)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
				108.Reports of the
			 Commission; termination
				(a)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations for
			 measures as have been agreed to by a majority of Commission members.
				(b)Final
			 reportNot later than 16 months after the date of the enactment
			 of this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for measures
			 as have been agreed to by a majority of Commission members.
				(c)Termination
					(1)In
			 generalThe Commission, and all the authorities of this title,
			 shall terminate 60 days after the date on which the final report is submitted
			 under subsection (b).
					(2)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in paragraph (1) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating its final report.
					109.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title, $2,000,000 for each of
			 fiscal years 2008 and 2009.
			IINational Resource
			 Center on Children and Disasters
			201.Establishment
			 of Resource CenterThe
			 Secretary of Health and Human Services (in this title referred to as the
			 Secretary) shall establish a National Resource Center on
			 Children and Disasters (in this title referred to as the
			 Center).
			202.Purpose of the
			 CenterThe Center shall
			 provide resource information to Federal, State, local, and tribal governments,
			 as well as to other nongovernmental entities, on issues relating to the needs
			 of children before, during, and after all hazards, disasters, and
			 emergencies.
			203.Functions of
			 the CenterThe Center
			 shall—
				(1)establish a
			 clearinghouse to collect, maintain, disseminate, and, where appropriate,
			 develop information, networks, and resources on issues relating to the needs of
			 children before, during, and after all hazards, disasters, and emergencies,
			 including child health, child care, child welfare, primary education, housing,
			 transportation, juvenile justice, public finance mechanisms, and relevant
			 activities in emergency mitigation, preparedness, response, and recovery;
			 and
				(2)develop and
			 maintain a website and related systems for disseminating information on issues
			 described in paragraph (1).
				204.Collaboration
			 and coordination
				(a)CollaborationIn
			 carrying out this section, the Secretary shall collaborate with any executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government responsible for policies,
			 arrangements, procedures, rules, and regulations relevant to the needs of
			 children before, during, and after all hazards, disasters, and
			 emergencies.
				(b)Memorandum of
			 understandingNot later than 90 days after the date of enactment
			 of this Act, the Secretary shall enter into a memorandum of understanding with
			 the Secretary of Homeland Security, the Secretary of Education, the Secretary
			 of Housing and Urban Development, the Secretary of Transportation, and the
			 Attorney General, to collaborate where appropriate on the functions described
			 in section 203.
				(c)ConsultationIn
			 carrying out this title, the Secretary shall consult with—
					(1)State and local
			 agencies;
					(2)national and local
			 organizations with demonstrated expertise in working to address the needs of
			 children before, during, and after all hazards, disasters, and
			 emergencies;
					(3)national
			 organizations with demonstrated specialty expertise in areas such as child
			 health, child care, child welfare, primary education, public housing,
			 transportation, juvenile justice, public finance mechanisms, and relevant
			 activities in emergency mitigation, preparedness, response, and recovery;
			 and
					(4)qualified
			 professionals who possess the specialized knowledge, skills, experience, and
			 relevant attributes related to addressing the needs of children before, during,
			 and after all hazards, disasters, and emergencies.
					205.Authority to
			 enter into contractsThe
			 Secretary may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Center to discharge its
			 duties under this title.
			206.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $1,500,000 for each of
			 fiscal years 2008 and 2009.
			
	
		1.Short titleThis Act may be cited as the
			 Kids in Disasters Well-being, Safety,
			 and Health Act of 2007.
		2.DefinitionsIn this Act:
			(1)All
			 hazardsThe term all hazards has the meaning given
			 the term hazard under section 602(a)(1) of the Robert T.
			 Stafford Disaster Relief and Assistance Act (42 U.S.C. 5195a), and includes
			 natural disasters, acts of terrorism, and other man-made disasters.
			(2)Child;
			 childrenThe terms
			 child and children mean an individual or individuals,
			 respectively, who have not attained 18 years of age.
			(3)EmergencyThe
			 term emergency has the meaning given such term under section
			 102(1) of the Robert T. Stafford Disaster Relief and Assistance Act (42 U.S.C.
			 5122(1)).
			(4)Major
			 disasterThe term major disaster has the meaning
			 given such term under section 102(2) of the Robert T. Stafford Disaster Relief
			 and Assistance Act (42 U.S.C. 5122(2)).
			3.Establishment of
			 CommissionThere is
			 established a commission to be known as the National Commission on
			 Children and Disasters (referred to in this Act as the
			 Commission).
		4.Purposes of
			 CommissionThe purposes of the
			 Commission are to—
			(1)conduct a comprehensive study to examine
			 and assess the needs of children as they relate to preparation for, response
			 to, and recovery from all hazards, including major disasters and
			 emergencies;
			(2)build upon the evaluations of other
			 entities and avoid unnecessary duplication, by reviewing the findings,
			 conclusions, and recommendations of other commissions, Federal, State, and
			 local governments, or nongovernmental entities, relating to the needs of
			 children as they relate to preparation for, response to, and recovery from all
			 hazards, including major disasters and emergencies; and
			(3)submit a report to the
			 President and Congress on specific findings, conclusions, and recommendations
			 to address the needs of children as they relate to preparation for, response
			 to, and recovery from all hazards, including major disasters and
			 emergencies.
			5.Composition of
			 Commission
			(a)MembersThe
			 Commission shall be composed of 10 members, of whom—
				(1)1 member shall be
			 appointed by the President;
				(2)1 member, who is of a
			 different political party than that of the member appointed under paragraph
			 (1), shall be appointed by the President;
				(3)2 members shall be
			 appointed by the majority leader of the Senate;
				(4)2 members shall be
			 appointed by the minority leader of the Senate;
				(5)2 members shall be
			 appointed by the Speaker of the House of Representatives; and
				(6)2 members shall be
			 appointed by the minority leader of the House of Representatives.
				(b)Chairperson,
			 vice-chairperson, and meetingsNot later than 30 days after the
			 date on which all members of the Commission are appointed under subsection (a),
			 such members shall meet to elect a Chairperson and Vice Chairperson from among
			 such members and shall determine a schedule of Commission meetings.
			(c)Governmental
			 appointeesAn individual appointed to the Commission may not be
			 an official or employee of the Federal Government.
			(d)Commission
			 representationThe Commission
			 shall include at least one—
				(1)representative from
			 private nonprofit entities with demonstrated expertise in addressing the needs
			 of children as they relate to preparation for, response to, and recovery from
			 all hazards, including major disasters and emergencies; and
				(2)State emergency manager or local emergency
			 manager.
				(e)QualificationsMembers appointed under subsection (a) may
			 include—
				(1)individuals involved with providing
			 services to children, including health, education, housing, and other social
			 services;
				(2)individuals with
			 experience in emergency management, including coordination of resources and
			 services among State and local governments, the Federal Government, and
			 nongovernmental entities;
				(3)individuals with
			 philanthropic experience focused on the needs of children in all hazards,
			 including major disasters and emergencies;
				(4)individuals with experience in providing
			 donated goods and services, including personnel services, to meet the needs of
			 children and families as they relate to preparation for, response to, and
			 recovery from all hazards, including major disasters and emergencies;
			 and
				(5)individuals who have
			 conducted academic research related to addressing the needs of children in all
			 hazards, including major disasters and emergencies.
				(f)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission not later than 120 days after the appointment of members of the
			 Commission.
			(g)Quorum and
			 vacancy
				(1)QuorumA majority of the members of the Commission
			 shall constitute a quorum, but a lesser number of members may hold
			 hearings.
				(2)VacancyAny
			 vacancy in the Commission shall not affect its powers and shall be filled in
			 the same manner in which the original appointment was made.
				6.Duties of
			 CommissionThe Commission
			 shall—
			(1)conduct pursuant to section 4(2) a
			 comprehensive study that examines and assesses the needs of children as they
			 relate to preparation for, response to, and recovery from all hazards,
			 including major disasters and emergencies, including specific findings relating
			 to—
				(A)child physical health,
			 mental health, and trauma;
				(B)child care in all
			 settings;
				(C)child welfare;
				(D)elementary and secondary
			 education;
				(E)sheltering, temporary
			 housing, and affordable housing;
				(F)transportation;
				(G)juvenile justice;
				(H)evacuation; and
				(I)relevant activities in
			 emergency management;
				(2)identify, review, and evaluate existing
			 laws, regulations, policies, and programs relevant to the needs of children as
			 they relate to preparation for, response to, and recovery from all hazards,
			 including major disasters and emergencies;
			(3)identify, review, and
			 evaluate the lessons learned from past disasters and emergencies relative to
			 addressing the needs of children; and
			(4)submit a report to the President and
			 Congress on the Commission’s specific findings, conclusions, and
			 recommendations to address the needs of children as they relate to preparation
			 for, response to, and recovery from all hazards, including major disasters and
			 emergencies, including specific recommendations on the need for planning and
			 establishing a national resource center on children and disasters, coordination
			 of resources and services, administrative actions, policies, regulations, and
			 legislative changes as the Commission considers appropriate.
			7.Powers of
			 Commission
			(a)HearingsThe
			 Commission may hold such hearings, meet and act at such times and places, and
			 receive such evidence as may be necessary to carry out the functions of the
			 Commission.
			(b)Information from
			 Federal agencies
				(1)In
			 generalThe Commission may
			 access, to the extent authorized by law, from any executive department, bureau,
			 agency, board, commission, office, independent establishment, or
			 instrumentality of the Federal Government such information, suggestions,
			 estimates, and statistics as the Commission considers necessary to carry out
			 this Act.
				(2)Provision of
			 informationOn written request of the Chairperson of the
			 Commission, each department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality shall, to the extent authorized
			 by law, provide the requested information to the Commission.
				(3)Receipt, handling,
			 storage, and disseminationInformation shall only be received,
			 handled, stored, and disseminated by members of the Commission and its staff
			 consistent with all applicable statutes, regulations, and Executive
			 orders.
				(c)Assistance from Federal
			 agencies
				(1)General services
			 administrationOn request of
			 the Chairperson of the Commission, the Administrator of General Services shall
			 provide to the Commission, on a reimbursable basis, administrative support and
			 other assistance necessary for the Commission to carry out its duties.
				(2)Other departments and
			 agenciesIn addition to the assistance provided for under
			 paragraph (1), departments and agencies of the United States may provide to the
			 Commission such assistance as they may determine advisable and as authorized by
			 law.
				(d)ContractingThe
			 Commission may enter into contracts to enable the Commission to discharge its
			 duties under this Act.
			(e)DonationsThe
			 Commission may accept, use, and dispose of donations of services or
			 property.
			(f)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as a department or agency of the
			 United States.
			8.Staff of
			 Commission
			(a)In
			 generalThe Chairperson of the Commission, in consultation with
			 the Vice Chairperson, in accordance with rules agreed upon by the Commission,
			 may appoint and fix the compensation of a staff director and such other
			 personnel as may be necessary to enable the Commission to carry out its
			 functions, in accordance with the provisions of title 5, United States Code,
			 except that no rate of pay fixed under this subsection may exceed the
			 equivalent of that payable for a position at level V of the Executive Schedule
			 under section
			 5316 of title 5, United States Code.
			(b)Staff of Federal
			 agenciesUpon request of the
			 Chairperson of the Commission, the head of any executive department, bureau,
			 agency, board, commission, office, independent establishment, or
			 instrumentality of the Federal Government may detail, without reimbursement,
			 any of its personnel to the Commission to assist it in carrying out its duties
			 under this Act. Any detail of an employee shall be without interruption or loss
			 of civil service status or privilege.
			(c)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with
			 section
			 3109 of title 5, United States Code, but at rates not to exceed
			 the daily rate paid a person occupying a position at level IV of the Executive
			 Schedule under section 5315 of title 5, United
			 States Code.
			9.Travel
			 expensesEach member of the
			 Commission shall serve without compensation, but shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under
			 section
			 5703 of title 5, United States Code.
		10.Federal Advisory
			 Committee Act applicabilityThe provisions of the Federal Advisory
			 Committee Act shall apply to the Commission, including the staff of the
			 Commission.
		11.Reports of Commission;
			 termination
			(a)Interim
			 reportThe Commission shall, not later than 1 year after the date
			 of its first meeting, submit to the President and Congress an interim report
			 containing specific findings, conclusions, and recommendations required under
			 this Act as have been agreed to by a majority of Commission members.
			(b)Other reports and
			 information
				(1)ReportsThe
			 Commission may issue additional reports as the Commission determines
			 necessary.
				(2)InformationThe
			 Commission may hold public hearings to collect information and shall make such
			 information available for use by the public.
				(c)Final
			 reportThe Commission shall,
			 not later than 2 years after the date of its first meeting, submit to the
			 President and Congress a final report containing specific findings,
			 conclusions, and recommendations required under this Act as have been agreed to
			 by a majority of Commission members.
			(d)Termination
				(1)In
			 generalThe Commission, and all the authorities of this Act,
			 shall terminate 180 days after the date on which the final report is submitted
			 under subsection (b).
				(2)RecordsNot
			 later than the date of termination of the Commission under paragraph (1), all
			 records and papers of the Commission shall be delivered to the Archivist of the
			 United States for deposit in the National Archives.
				12.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act, $1,500,000 for each of
			 fiscal years 2008 and 2009.
		13.Rule of
			 constructionNothing in this
			 Act shall be construed to confer on the Commission purposes and duties that are
			 the responsibility of the Congress.
		Amend the title so as to read:
	 A bill to establish a National Commission on Children and Disasters, and
	 for other purposes..
	
		November 15, 2007
		Reported with an amendment and an amendment to the
		  title
	
